Filed 6/17/22 P. v. Quillar CA4/1
                   NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                 COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                       DIVISION ONE

                                              STATE OF CALIFORNIA



 THE PEOPLE,                                                                  D079875

            Plaintiff and Respondent,

            v.                                                                (Super. Ct. No. SCE171374)

 LEE VERT QUILLAR,

            Defendant and Appellant.


          APPEAL from an order of the Superior Court of San Diego County,
Roderick W. Shelton, Judge. Affirmed.
          Lee Vert Quillar, in pro. per.; and Sheila O’Connor, under appointment
by the Court of Appeal, for Defendant and Appellant.
          No appearance for Plaintiff and Respondent.
                                         I
                                 BACKGROUND
      In 1997, a jury convicted Lee Vert Quillar of causing a fire in an

inhabited structure (Pen. Code, § 452, subd. (b); count 1),1 arson of the
property of another (§ 451, subd. (d); count 2), assault with a deadly weapon
or by force likely to produce great bodily injury (§ 245, subd. (a)(1); count 3),
and false imprisonment by violence involving the personal use of a deadly
weapon (§§ 236, 237; count 4). The jury found true an allegation that Quillar
committed count 4 using a knife as a deadly weapon. (§ 12022, subd. (b).)
      Thereafter, the trial court found true allegations underpinning two
prison priors (§ 667.5, subd. (b)), two serious felony prior convictions (§§ 667,
subd. (a), 1192.7, subd. (c)), and two felony strike prior convictions (§ 667,
subds. (b)–(i)). In particular, it found Quillar was previously convicted of:
(1) grand theft of property taken from the person of another (§ 487; hereafter,
grand theft person) and assault with a deadly weapon (§ 245, subd. (a)(1)) in
case number CR75335; and (2) voluntary manslaughter (§ 192, subd. (a)) and
residential burglary (§§ 459, 460) in case number CR107662.
      The trial court sentenced Quillar to an aggregate term of 36 years to
life in state prison, consisting of a base term of 25 years to life for count 4,
plus a one-year consecutive term for the use of a deadly weapon enhancement
and two five-year consecutive terms for the serious felony priors. It imposed
a concurrent sentence of 25 years to life for count 1 and imposed, but stayed,
sentences of 25 years to life on counts 2 and 3. The court stayed sentences for
Quillar’s prison prior convictions.




1     Further undesignated statutory references are to the Penal Code.
                                         2
      On November 9, 1999, this court affirmed Quillar’s convictions. (People
v. Quillar (Nov. 9, 1999, D029778) [nonpub. opn.].) The Supreme Court

denied review and the judgment became final in 2000.2
      On September 15, 2021, Quillar, proceeding in propria persona, filed a
petition to have one of his felony convictions resentenced as a misdemeanor
conviction under section 1170.18, which voters enacted as part of
Proposition 47, the Safe Neighborhoods and Schools Act. He requested
resentencing for his grand theft person felony conviction. As noted, Quillar
was not convicted of grand theft person in this case. Instead, the court
imposed one of the stayed prison prior enhancements after finding that
Quillar was convicted of grand theft person in case number CR75335.
      On October 25, 2021, the trial court denied Quillar’s Proposition 47
petition, reasoning that grand theft person was not charged in the present
case. The court found Quillar must file his petition in case number CR75335.
      On December 16, 2021, Quillar appealed the order denying his
Proposition 47 petition. In his notice of appeal, he indicated for the first time
that he had already filed a successful Proposition 47 petition, which resulted
in the redesignation of his grand theft person felony conviction as a
misdemeanor conviction in case number CR75335. Quillar’s petition was
granted in case number CR75335 on January 2, 2018.
                                       II
                                 DISCUSSION
      Appointed appellate counsel filed an opening brief summarizing the
facts and proceedings in the trial court. Counsel presented no argument for



2     “A judgment becomes final when the availability of an appeal and the
time for filing a petition for certiorari with the United States Supreme Court
have expired.” (People v. Buycks (2018) 5 Cal.5th 857, 876, fn. 5 (Buycks).)
                                        3
reversal, but invited this court to review the record for error in accordance
with People v. Wende (1979) 25 Cal.3d 436 (Wende), and identified the
following issue that “might arguably support the appeal” (Anders v.
California (1967) 386 U.S. 738, 744 (Anders)): “Whether the trial court
abused its discretion when it denied Mr. Quillar’s Motion for Resentencing
Pursuant to Proposition 47?”
      Additionally, we granted Quillar the opportunity to file a brief on his
own behalf and he has done so. Quillar’s brief is difficult to comprehend.
However, as best we can discern, Quillar appears to raise collateral attacks
on the judgment rendered in case number CR75335. He claims the sentence
imposed in case number CR75335 was “unauthorized” because: (1) he was
never charged with the crimes to which he pleaded guilty in that case; and
(2) he “never actually possessed” a dangerous or deadly weapon and,
therefore, he never committed assault with a deadly weapon.
      Quillar’s arguments do not warrant reversal of the denial order.
Section 1170.18 creates a mechanism for the reduction of certain qualifying
prior felony convictions to misdemeanors. (§ 1170.18, subds. (a), (f).) It does
not authorize any other collateral attack on a prior conviction, such as the
attacks Quillar raises here. (See People v. Clark (2017) 8 Cal.App.5th 863,
875 [resentencing provision of Proposition 36 does not authorize collateral
attack on prior strike conviction]; accord § 1170.18, subd. (n) [“Resentencing
pursuant to this section does not diminish or abrogate the finality of
judgments in any case that does not come within the purview of this
section.”].) Because a section 1170.18 proceeding is not the proper procedural
vehicle for a defendant to collaterally attack his or her sentence, Quillar’s
contentions do not warrant reversal of the trial court’s denial order.




                                        4
      In addition to raising collateral attacks on the judgment from case
number CR75335, Quillar notes in passing that his grand theft person felony
conviction was redesignated as a misdemeanor conviction. He further notes
that a felony conviction that has been redesignated as a misdemeanor
conviction “shall be considered a misdemeanor for all purposes” under
section 1170.18, subdivision (k). We construe these statements as an
argument that one or more of Quillar’s prior felony enhancements must be
dismissed due to the redesignation of his grand theft person felony conviction
as a misdemeanor conviction. So construed, Quillar’s argument is meritless.
      In Buycks, the Supreme Court determined that a Proposition 47
petitioner who obtains a reduction to a felony conviction may subsequently
challenge a sentencing enhancement based on the previously-designated
felony, but only if the “judgment containing the enhancement was not final
when Proposition 47 took effect.” (Buycks, supra, 5 Cal.5th at p. 879; see id.
at p. 876 [“[B]ecause Proposition 47 is a measure designed to ameliorate
punishment, the ‘misdemeanor for all purposes’ language … requires felony-
based section 667.5 and 12022.1 enhancements to be retroactively stricken,
but only with regard to judgments that were not final at the time the
initiative took effect.”].) Here, the judgment containing the prior felony
enhancements (the judgment in case number SCE171374) became final in
2000. Because the judgment containing the prior felony enhancements
became final long before Proposition 47 took effect, Quillar may not invoke
Proposition 47 to obtain dismissal of the prior felony enhancements.
      Our review of the record pursuant to Wende, supra, 25 Cal.3d 436 and
Anders, supra, 386 U.S. 738, including the issue identified by counsel, has
disclosed no other reasonably arguable appellate issue. Quillar has been
adequately represented by counsel on this appeal.


                                       5
                                  III
                              DISPOSITION
     The order is affirmed.


                                            McCONNELL, P. J.

WE CONCUR:



O’ROURKE, J.



DATO, J.




                                   6